Locke —Judge
delivered the opinion of the court. — This Will being signed by the testator in the presence of one witness and afterwards acknowledged in the-presence of the other and finally acknowledged in the presence of both ^ ^ hc.s been executed with due solemnity and in a fair and ... manner: And although (he testator in the interval between the attestation of the first and second .witness, in» scited the words “ dearly beloved” and also the date to the yei: Ihis.addition being wholly .immaterial, produces no alteration therein. The court is therefore of opinion that Will lists been well , executed and is sufficient to pass Uto rea! and personal estate therein mentioned,